Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
deflecting section in claim 12, but not claim 13 as it recites sufficient structure
adjustment section in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 23 recite a limitation where it states that the OCT system does not have the reflector; however, it appears every disclosed embodiment has a reflector (e.g. 203, 551), the claim also recites in clause (ii) of claim 8 that the element ncf/prism performs reflection and thus it is not clear if the claims are directed to unsupported matter or the claims are directed to an OCT having both a lens and a reflector. In addition the newly added limitation of “common path OCT device” lacks clear antecedent basis. The claim also recites a “system” and a “device” the use of two different words are taken to have different meanings but it is not clear how they are different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2010/0253949).
With respect to claim 1, Adler shows a common path optical coherence tomography system (please see Fig. 13 for the overall interferometer; Fig. 9 for details of probe with reference reflection/reflector; and Figs 10 and 11 for free space before the reflector), the system comprising:
a common path interference optical system (OCT interferometer, Fig. 12) that operates to:
(i) receive light from a light source (see Fig 12), 
(ii) send the light along a reference arm (12, 14 to reference coating 124) of the common path interference optical system to a reference reflection (coating 124 for reference light or adhesive 16 at [0072]) of the common path interference optical system, the reference reflection (124) operating to divide the light into a first light with which an object or sample (157) is to be irradiated and which passes through the reference reflection (124) and travels along a sample arm (path from 124 to sample) of the common path interference optical system, and to divide the light into a second reference light (“reference field” or “reference signal”) reflected off of the reference reflection of the common path interference optical system and sent back along the reference arm where the reference arm is the only reference arm in the common path optical 
(iii) generate interference light by causing the returning first light or the at least-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provreflected or scattered light of the first light with which the object or sample has been irradiated and the reflected second reference light to combine or recombine, and to interfere, with each other, the interference light generating one or more interference patterns, wherein the reference arm overlaps with at least the portion of the sample arm along the common path, the entire reference arm is included or positioned along the common path, and another portion of the sample arm extends away from the reference reflection and the common path [0052]; 

at least one detector (Data Acquisition and Display) that operates to continuously acquire the interference light to measure the interference or the one or more interference patterns between the combined or recombined light, 
wherein: 


(iii) in a case where the common path optical coherence tomography system includes the reflector, the reflector is separate and spaced away (see space “L’”. See also “G” in Fig. 10.) from the-3-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provcommon path fiber and from the reference reflection such that free space exists between the reflector and the common path fiber and between the reflector and the reference reflection and such that the free space extends from the reflector to the reference reflection.

Adler does not explicitly show the embodiment of Fig. 9 without reflector 123 or, in the alternative, the embodiment of Fig. 8 where the reference reflector 111 is at a different location such as where reflector 124 is as shown in Fig. 9. As such Adler does not show the claimed limitation of:
(iv) all of the first light operates to irradiate the object or sample, and the another portion of the sample arm operates to pass light, which is entirely the first light to irradiate the object or sample, from the reference reflection through the another portion of the sample arm.  

Adler teaches “it is desirable to include one or more surfaces that generate reflections of known intensity at known positions relative to the focal plane" and “the present invention enables the generation of fixed reflections including a calibration signal only, a reference field only, or both a calibration signal and a reference field” (emphasis added; para. [0112]-[0113]). Adler also shows an embodiment in Fig. 9 where both reflectors 123 and 124 are used as a two reference signals can be provided.” para. [0116]), thus one of ordinary skill in the art would understand that both locations of 123 and 124 are acceptable for use as a reference reflector. Based on Adler’s teaching of the invention having only one reference reflector and that both locations of 123 and 124 are acceptable for a reference reflector, it would have been obvious at the time of filing of the claimed invention to use a single reference reflector at location 124 for nothing more than the expected result of providing reference light that interferes with the light returned from the sample in OCT applications (para. [0112]; See also discussion for Fig. 13 where only a single  reference reflector is disclosed). With this proposed embodiment, Adler shows:
(iv) all of the first light operates to irradiate the object or sample, and the another portion of the sample arm operates to pass light, which is entirely the first light to irradiate the object or sample, from the reference reflection through the another portion of the sample arm.

With respect to claim 2, Adler shows the reference reflection (124) being positioned perpendicular to an optical axis of light (Fig. 11B, [0052]).

With respect to claim 7, Adler shows the common path interference optical system includes a probe (120) having:
(i) a fiber (14) operating to receive, and pass therethrough, the first light and the second reference light, and the fiber including the reference reflection positioned at an end of the fiber; and
(ii) the reflector (46) operating to reflect the first light passing through the fiber and the reference reflection of the fiber along the another portion of the sample arm towards the object or 
(a) the fiber (12, 14) operates as a signal carrying optical fiber;
(b) the fiber comprises: a single mode fiber (SMF), a double clad fiber (DCF), or a multimode fiber [0006]; and/or
(c) the common path fiber (14) is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (12,14; adhesive 16 at [0072]).

With respect to claim 8, as interpreted by the Examiner, the common path interference optical system includes a probe having:
(i) a fiber (12, 14) operating to receive, and pass therethrough, the first light and the second reference light, and the fiber including the reference reflection  (partial reflector 1140) positioned at an end of the fiber (adhesive 16 at [0072]); and
(ii) 
(a) the fiber operates as a signal carrying optical fiber (the fiber carries an optical signal);

(c) the common path fiber is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (see discussion above).

With respect to claim 9, the system further includes a collimator ([0064]).
	With respect to claims 10 and 16, Adler shows the reference reflection is a partial mirror ([0116])).
With respect to claim 11, Adler shows a light source (Fig. 13).


With respect to claim 16, Adler shows a coating [0116].

	With respect to claims 17 and 18, please see the discussion above for claims 10 and 16, where the claimed acts flow from the function of the elements of claims 10 and 16.
	With respect to claim 19, the reference reflection is the end of the common path.
	With respect to claim 20, Adler shows a detector (Data Acquisition and Display).
	With respect to claim 21, please see Fig. 9.
	With respect to claims 22 and 25, Adler shows that the reference reflection interacts with the light such that the light travels along the same path along which the light arrived to the reference reflection (“common path”).



(iii) is disposed at an end, end face (adhesive 16 at [0072]), or end surface of the fiber attached to the collimator, and/or is disposed directly in between the fiber (11) and the collimator.

With respect to claim 24, as interpreted by the Examiner, Adler shows one or more of the following is/are met: 
(i) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted (0 degrees. see Fig. 9) at a predetermined angle;
(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees; and/or


With respect to claims 26, wherein the common path interference optical system includes a probe (Fig. 9) having: a fiber (12, 14) attached to a collimator ([0064]), and a no core fiber (NCF) or large core multimode fiber ([0006]),
wherein the reference reflection:


(iii) is disposed at an end, end face, or end surface of the fiber (adhesive 16 at [0072]) attached to the collimator, and/or is disposed directly in between the fiber (11) and the collimator (GRIN lens).

With respect to claim 27, one or more of the following is/are met:
(i) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9);
(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined 
(iii) the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pitris et al. (US 6,564,087) in view of Adler as applied to claim 1 above.
Pitris shows an optical fiber probe for OCT comprising:
the system comprising:
a 
(i) receive light from a light source (27, see Fig. 6), 
(ii) send the light along (an OCT 28) 

a lens (10, 14 Figs. 2A, 2B, 2D) 

wherein: 

(ii) in a case where the common path optical coherence tomography system includes the lens, the lens is positioned off axis with respect to an axis extending through or along a length of the common path fiber (see Figs. 2A, 2B, 2D); and 

Pitris shows the interferometric OCT but does not show the details of the OCT device (i.e. the common path for the reference arm and sample arm, reference reflection, and detector). As discussed above with regards to Adler, Adler shows an OCT having a common path for the reference arm and sample arm, a reference reflection, and detector (Fig. 13). At the time of filing of the claimed invention, it would have been obvious to use the common path OCT (Fig. 13) taught by Adler for nothing more than the expected result of performing an OCT measurement as called for by Pitris. As combined, the artisan would have placed the reference reflection at end of the fiber (11, e.g. interface of fiber 11 and lens 12 in Fig 2A-2C) since Adler teaches to place the reference reflection at the end of the fiber (12, 14, 175). 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler as applied to claim 1 above and further in view of Wang (2008/0267562).
Adler shows all the elements as discussed for claim 1 above and shows that the light from the light source is sent to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector, but does not explicitly show a deflecting section. Wang shows a circulator (310, 210, Fig. 13) that deflects light from the light source to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector. At the time of 
With respect to claim 15, Adler does not show an adjustment section. Wang shows an adjustment section (250, 2123) and the deflection section (310) passes light from the probe to the adjustment section. At the time of filing of the claimed invention, it would have been obvious to use Wang’s adjustment section in the OCT system of Adler in order to generate a form of differential phase modulation as the differential path length scans through a range that matches a range of depth inside the sample [0060].

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection based on a different portion of the Adler reference. Based on Adler’s teaching of a single reference reflector and that either locations of 123 and 124 are acceptable for a reference reflector, it would have been obvious at the time of filing of the claimed invention to use a single reference reflector at location 124 and thus disclosing the “(iv) all of the first light operates to irradiate the object or sample, and the another portion of the sample arm operates to pass light, which is entirely the first light to irradiate the object or sample, from the reference reflection through the another portion of the sample arm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886